DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
In the previous rejection claims 18-37 were pending and claims 18-37 were rejected.
Claims 18, 33, and 37 were amended sufficiently to overcome the original rejection, therefore the original rejections on claims 18-37 is withdrawn.
Claims 18-37 are currently pending and modified rejections are included to reject the amended claims.


Introduction
	After a phone interview with applicant’s attorney it was determined that the prior art of US 2016/0175557 (Tass-2016) applied in the first non-final office action was not applicable under 35 USC 103, therefore the rejections using Tass-2016 are withdrawn and this second non-final office action is issued using US 2006/0047324 (Tass-2006) as prior art to reject claims 18-37.

	Claims 18-27 (with 28-32 being dependent on independent claim 18) and 33-37 were rejected under 35 USC 102(a)(1) using the art of US 2015/0297444 (Tass-2015), applicant amended claims 18, 33, and 37 to incorporate the limitations of “calculating a phase synchronization between the measured signals and the periodic application of the stimuli during the raster scan; determining at least two local maxima in the calculated phase synchronization; select at least two regions on the surface of the body of the patient along the path based on the measured signals recorded in response to the periodic application of the stimuli and the determined at least two local maxima, such that the phase synchronization between the periodic application of the stimuli and the neuronal activity of the stimulated neurons respectively has a local maximum in the selected at least two regions, respectively”. These limitations of phase synchronization were not addressed in the original rejection as it was written so that the applied art no longer covers all elements of amended claim 18, therefore the previous rejections of claims 18-27 and 33-37 are withdrawn. Applicant asserts that these features are not taught in Tass-2015 or the other piece of prior art cited US 2013/0090519 (Tass-2013), which is an accurate interpretation of Tass-2015 and Tass-2013 as there is no explicit teaching of the new limitations. But new 103 rejections of claims 18-27 and 33-37 are included using the combination of Tass-2015 and US 2006/0047324 (Tass-2006).
Claims 28-32 were rejected under 35 USC 103 using the art of Tass-2015 in view of Tass-2013. Claims 28-32 are dependent on the independent claim 18 which was amended so that the applied art no longer covered all elements of amended claim 18 as written in the original rejection, therefore the previous rejections of claims 28-32 are withdrawn. Similar to claims 18-27 and 33-37 as indicated above, claims 28-32 are rejected with new 103 rejections using the combination of Tass-2015 in view of Tass-2006 in view of Tass-2013.


Information Disclosure Statement
The information disclosure statement filed on 05/21/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant’s attention is drawn to the Chinese Office Action issued in corresponding Chinese Application No. 201680009461.2 dated March 25, 2020. The document is entirely in Chinese with no English translation provided.
The information disclosure statement filed 06/24/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because document US 20112001977 with publication date 2011-08-18 and Applicant of Tass does not correspond with a US PGPUB document, please check the document number to ensure that it is correct.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US 2015/0297444) [Tass-2015] in view of Tass (US 2006/00047324) [Tass-2006].
With regard to claim 18, Tass-2015 teaches:
An apparatus for stimulating neurons, the apparatus comprising: [abstract]
a non-invasive stimulation unit configured to apply at least one of a mechanically tactile and a thermal stimuli to a surface of a body of a patient, [0171]
wherein the stimuli is applied to stimulate neurons having a pathologically synchronous and oscillatory neuronal activity; [abstract]
a measuring unit configured to record measured signals that reproduce a neuronal activity of the stimulated neurons; [abstract]
and a control and analysis unit configured to control the stimulation unit and to analyze the measured signals, wherein the control and analysis unit is further configured to: [abstract]
control the stimulation unit to raster scan at least a part of the surface of the body of the patient along a path and to periodically apply the stimuli during the raster scan; [0172-0173, Fig. 22] [Fig. 6, Fig. 7; 0076-0077, 0165-0168]
…
select at least two regions on the surface of the body of the patient along the path based on the measured signals recorded in response to the periodic application of the stimuli …, such that the phase synchronization between the periodic application of the stimuli and the neuronal activity of the stimulated neurons respectively has a local maximum in the selected at least two regions, respectively; [0172-0173, Fig. 22]
and control the stimulation unit to apply the stimuli in a time-offset manner in the at least two selected regions, such that the stimuli are configured to effect a phase reset of the neuronal activity of the stimulated neurons. [abstract]
{Each active stimulation element is being interpreted to be acting on a region on the surface of the body}
But does not fully teach:
…
calculate a phase synchronization between the measured signals and the periodic application of the stimuli during the raster scan; 
determine at least two local maxima in the calculated phase synchronization;
…
and the determined at least two local maxima
…
Tass-2006 teaches:
A device for controlled modulation of physiological and pathological neuronal rhythmic activity in the brain by means of sensory stimulation with a control unit that in the course of the method of the invention determines of the strength of the phase synchronization between the excitation sequence and the excited rhythm. [0027]
“The control unit is adapted to provide another time-based pattern of the stimulus which is targeted to modulate the pathological activity and especially to suppress the pathological activity pattern or to attenuate it. Thus, opposite to the first effect, namely the promotion of the pathological activity, damping and, especially preferably, a complete suppression of the pathological brain activity is effected. The sensor continues to detect the brain activity and with the control unit 4 analyzes the new state of the brain. Through a number of cycles of this type the control unit 4 is able to determine the stimuli with which the pathological conditions can be suppressed as completely as possible.” [0041]
“In the case that a plurality of excitation frequencies are found which lead to maxima in the amplitude of the pathological rhythm, the desynchronzation is carried out for the one which has the strongest entrainment effect, that is the strongest excitation of the amplitude.” [0091]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the apparatus of Tass-2015 to include the features of the control unit of Tass-2006 to more finely control the locations where stimuli will be applied for treatment. Both references are for the suppression of pathological synchronous and oscillatory neural activity by non-invasive stimulation. The advantage of the combination of Tass-2015 and Tass-2006 is that with an array of stimulation elements placed on a region of the patient’s body the stimulation elements that provide the reduction in pathologically synchronous neural activity during the coordinated reset stimulation without an amplitude increase in the pathological oscillation [Tass-2015: 0177] can be more readily selected due to the finer control over the location on the body for stimulation by using the locations of the calculated phase synchronization maxima between the measured signals and the periodically applied stimuli and thereby the associated sites in the brain can be appropriately targeted for effective coordinated reset stimulation. 
Even though Tass-2006 only uses the frequency which causes the strongest entrainment effect for the desynchronization [Tass-2006: 0091] it would have been obvious to one of ordinary skill in the art that the combination with Tass-2015 would allow the selection at least two regions on the surface of the body of the patient based on the at least two local maxima from the selection and discarding from a plurality of stimuli because Tass-2015 samples multiple locations [Tass-2015: 0172-0173].
With regard to claim 19, Tass-2015 teaches:
The apparatus in accordance with claim 18, [see rejection above]
wherein the control and analysis unit is further configured to determine based on the measured signals recorded in response to the stimuli applied in the time-offset manner whether the stimuli applied reduces the pathologically synchronous and oscillatory activity of the stimulated neurons. [Tass 2015: abstract; 0172-0173, 178; Fig. 22]
With regard to claim 20, Tass-2015 teaches:
The apparatus in accordance with claim 18, [see rejection above]
wherein the at least two regions selected by the control and analysis unit based on the periodic application of the stimuli comprise a first region and a second region, [Tass 2015: 0172-0173; Fig. 22]
and wherein the control and analysis unit is further configured to displace the second region on the surface of the body of the patient if the control and analysis unit determines based on the measured signals recorded in response to the stimuli applied in the time-offset manner that the stimuli applied in the time-offset manner have not reduced the pathologically synchronous and oscillatory activity of the stimulated neurons. [Tass 2015: 0177]
With regard to claim 21, Tass-2015 teaches:
The apparatus in accordance with claim 21, [see rejection above]
wherein the control and analysis unit is further configured to displace the second region on the surface of the body of the patient until the control and analysis unit determines based on the measured signals recorded in response to the stimuli applied in the time-offset manner that the stimuli applied have reduced the pathologically synchronous and oscillatory activity of the stimulated neurons. [Tass 2015: 0166-0168, 0172-0173, 0177; Fig. 21-22]
{It is interpreted by the examiner that the application of stimuli with a group of stimulation elements periodically and offset from one another [Tass 2015: 0166-0168] combined with the selection based on the testing of phase resetting [Tass 2015: 0172-0173] along with the displacement of the third stimuli during pairwise stimulation [Tass 2015: 0177] will allow the movement of the second region when it has been determined based on measured signals that pathologically synchronous and oscillatory activity of the stimulated neurons has been reduced}
With regard to claim 22, Tass-2015 teaches:
The apparatus in accordance with claim 21, [see rejection above]
wherein the control and analysis unit is further configured to select a third region on the surface of the body of the patient after the application of the time-offset stimuli in the first and second regions and to control the stimulation unit to apply the stimuli in the time-offset manner in the second region and in the third region, and not in the first region, where the applied stimuli are configured to effect a phase reset of the neuronal activity of the stimulated neurons. [Tass 2015: 0172-0173, 0177; Fig. 22]
With regard to claim 23, Tass-2015 teaches:
The apparatus in accordance with claim 22, [see rejection above]
wherein the control and analysis unit is further configured to displace the third region on the surface of the body of the patient when the control and analysis unit determines based on the measured signals recorded in response to the stimuli applied in the time-offset manner in the second and third regions that the stimuli applied has not reduced the pathologically synchronous and oscillatory activity of the stimulated neurons. [Tass 2015: 0172-0173, 0177; Fig. 22]
{It is interpreted by the examiner that the application of stimuli with a group of stimulation elements periodically and offset from one another [Tass 2015: 0166-0168] combined with the selection based on the testing of phase resetting [Tass 2015: 0172-0173] along with the displacement of the third stimuli during pairwise stimulation [Tass 2015: 0177] will allow the movement of the third region when it has been determined based on measured signals that pathologically synchronous and oscillatory activity of the stimulated neurons has been reduced}
With regard to claim 24, Tass-2015 teaches:
The apparatus in accordance with claim 22, [see rejection above]
wherein the control and analysis unit is further configured to select one or more additional regions on the surface of the body of the patient after the application of the time-offset stimuli in the second and third regions and to control the stimulation unit to apply the stimuli in the time-offset manner in two of the selected additional regions, and not in other regions, where the stimuli is configured to effect a phase reset of the neuronal activity of the stimulated neurons. [Tass 2015: 0172-0173, 0177; Fig. 22]
With regard to claim 25, Tass-2015 teaches:
The apparatus in accordance with claim 20, [see rejection above]
wherein the control and analysis unit is further configured to select a third region on the surface of the body of the patient after the application of the time-offset stimuli in the first and second regions and to control the stimulation unit to apply stimuli in the time-offset manner in the first region, in the second region and in the third region, where the stimuli is configured to effect a phase reset of the neuronal activity of the stimulated neurons. [Tass 2015: 0172-0173, 0177; Fig. 22]
With regard to claim 26, Tass-2015 teaches:
The apparatus in accordance with claim 25, [see rejection above]
wherein the control and analysis unit is further configured to displace the third region on the surface of the body of the patient when the control and analysis unit determines based on the measured signals recorded in response to the stimuli applied in the time-offset manner in the first, second and third regions that the stimuli applied has not reduce the pathologically synchronous and oscillatory activity of the stimulated neurons. [Tass 2015: 0172-0173, 0177; Fig. 22]
{It is interpreted by the examiner that the application of stimuli with a group of stimulation elements periodically and offset from one another [Tass 2015: 0166-0168] combined with the selection based on the testing of phase resetting [Tass 2015: 0172-0173] along with the displacement of the third stimuli during pairwise stimulation [Tass 2015: 0177] will allow the movement of the third region when it has been determined based on measured signals that pathologically synchronous and oscillatory activity of the stimulated neurons has been reduced}
With regard to claim 27, Tass-2015 teaches:
The apparatus in accordance with claim 25, [see rejection above]
wherein the control and analysis unit is further configured to select one or more additional regions on the surface of the body of the patient after the application of the time-offset stimuli in the first, second and third regions and to control the stimulation unit to apply the stimuli in the time-offset manner in the first region, in the second region, in the third region, and in the one or more additional selected regions, the stimuli being configured to effect a phase reset of the neuronal activity of the stimulated neurons. [Tass 2015: 0172-0173, 0177; Fig. 22]

Claims 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US 2015/0297444) [Tass-2015] in view of Tass (US 2006/00047324) [Tass-2006].
With regard to claim 33, Tass-2015 teaches:
A method for the stimulation of neurons, the method comprising: [abstract]
applying, by a non-invasive stimulation unit, at least one of a mechanically tactile and thermal stimuli to a surface of a body of a patient, [171]
wherein the applied stimuli are configured to stimulate neurons having a pathologically synchronous and oscillatory neuronal activity; [abstract]
measuring signals that reproduce a neuronal activity of the stimulated neurons; [abstract]
raster scanning, by the stimulation unit, at least a part of the surface of the body of the patient along a path and periodically applying stimuli during the raster scanning; [0172-0173, Fig. 22] [Fig. 6, Fig. 7; 0076-0077, 0165-0168]
…
selecting at least two regions on the surface of the body of the patient along the path based on the measured signals in response to the periodic applying of the stimuli …, such that the phase synchronization between the periodic applying of the stimuli and the neuronal activity of the stimulated neurons respectively has a local maximum in the selected at least two regions, respectively; [0172-0173, Fig. 22]
and applying, by the stimulation unit, stimuli in a time-offset manner in the selected at least two regions, wherein the applied stimuli are configured to effect a phase reset of the neuronal activity of the stimulated neurons. [abstract]
{Each active stimulation element is being interpreted to be acting on a region on the surface of the body}
{It is interpreted by the examiner that an apparatus that has all of the elements to perform all of the limitations of the method claim would also be capable of performing the method that is the application of the apparatus}
But does not fully teach:
…
calculating a phase synchronization between the measured signals and the periodic application of the stimuli during the raster scan; 
determining at least two local maxima in the calculated phase synchronization;
…
and the determined at least two local maxima
…
Tass-2006 teaches:
A device for controlled modulation of physiological and pathological neuronal rhythmic activity in the brain by means of sensory stimulation with a control unit that in the course of the method of the invention determines of the strength of the phase synchronization between the excitation sequence and the excited rhythm. [0027]
“The control unit is adapted to provide another time-based pattern of the stimulus which is targeted to modulate the pathological activity and especially to suppress the pathological activity pattern or to attenuate it. Thus, opposite to the first effect, namely the promotion of the pathological activity, damping and, especially preferably, a complete suppression of the pathological brain activity is effected. The sensor continues to detect the brain activity and with the control unit 4 analyzes the new state of the brain. Through a number of cycles of this type the control unit 4 is able to determine the stimuli with which the pathological conditions can be suppressed as completely as possible.” [0041]
“In the case that a plurality of excitation frequencies are found which lead to maxima in the amplitude of the pathological rhythm, the desynchronzation is carried out for the one which has the strongest entrainment effect, that is the strongest excitation of the amplitude.” [0091]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of using Tass-2015 to include the features of the control unit of Tass-2006 to more finely control the locations where stimuli will be applied for treatment. Both references are for the suppression of pathological synchronous and oscillatory neural activity by non-invasive stimulation. The advantage of the combination of Tass-2015 and Tass-2006 is that with an array of stimulation elements placed on a region of the patient’s body the stimulation elements that provide the reduction in pathologically synchronous neural activity during the coordinated reset stimulation without an amplitude increase in the pathological oscillation [Tass-2015: 0177] can be more readily selected due to the finer control over the location on the body for stimulation by using the locations of the calculated phase synchronization maxima between the measured signals and the periodically applied stimuli and thereby the associated sites in the brain can be appropriately targeted for effective coordinated reset stimulation. 
Even though Tass-2006 only uses the frequency which causes the strongest entrainment effect for the desynchronization [Tass-2006: 0091] it would have been obvious to one of ordinary skill in the art that the combination with Tass-2015 would allow the selection at least two regions on the surface of the body of the patient based on the at least two local maxima from the selection and discarding from a plurality of stimuli because Tass-2015 samples multiple locations [Tass-2015: 0172-0173].
With regard to claim 34, Tass-2015 teaches:
The method in accordance with claim 33, [see rejection above]
wherein the selected at least two regions comprise a first region and a second region, [Tass 2015: 0172-0173; Fig. 22]
and the method further comprises displacing the second region on the surface of the body of the patient when, based on the measured signals, the applied stimuli in the time-offset manner have not reduced the pathologically synchronous and oscillatory activity of the stimulated neurons. [Tass 2015: 0177]
With regard to claim 35, Tass-2015 teaches:
The method in accordance with claim 34, [see rejection above]
further comprising displacing the second region on the surface of the body of the patient until, based on the measured signals, the stimuli applied have reduced the pathologically synchronous and oscillatory activity of the stimulated neurons. [Tass 2015: 0177]
{It is interpreted by the examiner that the application of stimuli with a group of stimulation elements periodically and offset from one another [Tass 2015: 0166-0168] combined with the selection based on the testing of phase resetting [Tass 2015: 0172-0173] along with the displacement of the third stimuli during pairwise stimulation [Tass 2015: 0177] will allow the movement of the second region when it has been determined based on measured signals that pathologically synchronous and oscillatory activity of the stimulated neurons has been reduced}
With regard to claim 36, Tass-2015 teaches:
The method in accordance with claim 34, [see rejection above]
further comprising: selecting a third region on the surface of the body of the patient after the applying the time-offset stimuli in the first and second regions; and applying, by the stimulation unit, the stimuli in the time-offset manner in the second region and in the third region, and not in the first region, where the applied stimuli are configured to effect a phase reset of the neuronal activity of the stimulated neurons. [Tass 2015: 0172-0173, 0177; Fig. 22]

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US 2015/0297444) [Tass-2015] in view of Tass (US 2006/00047324) [Tass-2006].
With regard to claim 37, Tass-2015 teaches:
A tangible, non-transitory computer program product for execution in a data processing system, the tangible, non-transitory computer program product including instructions for: [abstract; 0031]
applying, by a non-invasive stimulation unit, at least one of a mechanically tactile and thermal stimuli to a surface of a body of a patient, [0171]
wherein the applied stimuli are configured to stimulate neurons having a pathologically synchronous and oscillatory neuronal activity; [abstract]
measuring signals that reproduce a neuronal activity of the stimulated neurons; [abstract]
raster scanning, by the stimulation unit, at least a part of the surface of the body of the patient along a path and periodically applying stimuli during the raster scanning; [0172-0173; Fig. 22] [Fig. 6, Fig. 7; 0076-0077, 0165-0168]
selecting at least two regions on the surface of the body of the patient along the path based on the measured signals in response to the periodic applying of the stimuli, such that a phase synchronization between the periodic applying of the stimuli and the neuronal activity of the stimulated neurons respectively has a local maximum in the selected at least two regions, respectively; [0172-0173; Fig. 22]
and applying, by the stimulation unit, stimuli in a time-offset manner in the selected at least two regions, wherein the applied stimuli are configured to effect a phase reset of the neuronal activity of the stimulated neurons. [abstract]
{It is interpreted by the examiner that an apparatus that has all of the elements to perform all of the limitations of the claim and has a control and analysis unit for controlling the stimulation unit and analyzing test signals would inherently have a computer program running on the control and analysis unit that would include the instructions of this claim}
But does not fully teach:
…
calculate a phase synchronization between the measured signals and the periodic application of the stimuli during the raster scan; 
determine at least two local maxima in the calculated phase synchronization;
…
and the determined at least two local maxima
…
Tass-2006 teaches:
A device for controlled modulation of physiological and pathological neuronal rhythmic activity in the brain by means of sensory stimulation with a control unit that in the course of the method of the invention determines of the strength of the phase synchronization between the excitation sequence and the excited rhythm. [0027]
“The control unit is adapted to provide another time-based pattern of the stimulus which is targeted to modulate the pathological activity and especially to suppress the pathological activity pattern or to attenuate it. Thus, opposite to the first effect, namely the promotion of the pathological activity, damping and, especially preferably, a complete suppression of the pathological brain activity is effected. The sensor continues to detect the brain activity and with the control unit 4 analyzes the new state of the brain. Through a number of cycles of this type the control unit 4 is able to determine the stimuli with which the pathological conditions can be suppressed as completely as possible.” [0041]
“In the case that a plurality of excitation frequencies are found which lead to maxima in the amplitude of the pathological rhythm, the desynchronzation is carried out for the one which has the strongest entrainment effect, that is the strongest excitation of the amplitude.” [0091]
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the computer program of Tass-2015 to include the features of the control unit of Tass-2006 to more finely control the locations where stimuli will be applied for treatment. Both references are for the suppression of pathological synchronous and oscillatory neural activity by non-invasive stimulation. The advantage of the combination of Tass-2015 and Tass-2006 is that with an array of stimulation elements placed on a region of the patient’s body the stimulation elements that provide the reduction in pathologically synchronous neural activity during the coordinated reset stimulation without an amplitude increase in the pathological oscillation [Tass-2015: 0177] can be more readily selected due to the finer control over the location on the body for stimulation by using the locations of the calculated phase synchronization maxima between the measured signals and the periodically applied stimuli and thereby the associated sites in the brain can be appropriately targeted for effective coordinated reset stimulation. 
Even though Tass-2006 only uses the frequency which causes the strongest entrainment effect for the desynchronization [Tass-2006: 0091] it would have been obvious to one of ordinary skill in the art that the combination with Tass-2015 would allow the selection at least two regions on the surface of the body of the patient based on the at least two local maxima from the selection and discarding from a plurality of stimuli because Tass-2015 samples multiple locations [Tass-2015: 0172-0173].

Claim 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tass (US 2015/0297444) [Tass-2015] in view of Tass (US 2006/00047324) [Tass-2006] as applied to claim 18-27 and 33-37 above, and further in view of Tass (US 2013/0090519) [Tass-2013].
With regard to claim 28, Tass-2015 teaches:
The apparatus in accordance with claim 18, [see rejection above]
But does not teach in the entirety:
wherein the stimulation unit comprises a plurality of stimulation elements that are arranged in an array and each configured to generate the at least one of mechanically tactile and thermal stimuli. [0171-0173; Fig. 22]
Tass-2013 teaches:
A device for non-invasive neurostimulation for suppressing pathologically synchronous neural activity with a stimulation unit, a control and analysis unit [abstract], and a measurement unit [0066; Fig. 3]. The stimulation elements provide a tactile and thermal stimuli [abstract; 0256] and are laid out in an array [Fig. 4B; 0086-vibrators 46].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the apparatus of modified Tass-2015 to include the array of tactile and thermal stimulation elements of Tass-2013 to more finely control the locations where stimuli will be applied for treatment. Both inventions are for the suppression of pathological synchronous and oscillatory neural activity by non-invasive stimulation. Both inventions teach the use non-invasive neurostimulation for suppressing pathologically synchronous neural activity by the use of a stimulation unit controlled with a control and analysis unit in conjunction with a measurement unit. Tass-2015 further teaches the selection of stimulation elements, out of a larger group of stimulation elements, which will cause a reset of the pathological synchronous and oscillatory neural activity based on measured test signals. Tass-2015 further teaches that the stimulation elements can be arranged in lines that are placed on various regions of the patient’s body, e.g. the front and back of the arm [Fig. 22; 0171]. Tass-2013 further teaches that the stimulation elements can be arranged in an array when they are attached to the patient [Fig. 4B]. The advantage of this combination is that with an array of stimulation elements placed on a region of the patient’s body the stimulation elements that provide the reduction in pathologically synchronous neural activity during the coordinated reset stimulation without an amplitude increase in the pathological oscillation [Tass-2015: 0177] can be more readily selected due to the finer control over the location on the body for stimulation and thereby the associated sites in the brain can be appropriately targeted for effective coordinated reset stimulation.
With regard to claim 29, Tass-2015 in combination with Tass-2013 teaches:
The apparatus in accordance with claim 28, [see rejection above]
further comprising an activation group that includes a portion of the plurality of stimulation elements that are located at least partly within a specific shape that can be mapped on the array, with the shape moving over the array on a movement of the activation group and the stimulation elements included in the activation group changing accordingly. [Tass 2015: 0165-0169, 0171-0173, Fig. 21-22] [Tass 2013: Fig. 47, 0260, Fig. 4B, 0086-vibrators 46]
{The shifting of the active stimulation unit as described in Tass-2015 [0165-0167, Fig. 21] and Tass-2013 [0260, Fig. 47] allows for a shape of active stimulation elements to be formed on the array and to then move over they array as the active stimulation elements changes over time}
With regard to claim 30, Tass-2015 in combination with Tass-2013 teaches:
The apparatus in accordance with claim 29, [see rejection above]
wherein, when the stimulation unit raster scans at least a part of the surface of the body of the patient, the activation group is configured to migrate along the path over the array and the stimulation elements included in the activation group generate the periodic stimuli. [Tass 2015: 0165-0169, Fig. 16, Fig. 21-22] [Tass 2013: Fig. 47, 0260, Fig. 4B, 0086-vibrators 46]
With regard to claim 31, Tass-2015 in combination with Tass-2013 teaches:
The apparatus in accordance with claim 28, [see rejection above]
wherein the stimulation elements arranged in the array are fastened to a cuff that is configured to be fixed to the body of the patient. [Tass 2015: 0170-0171] [Tass 2013: 0260]
With regard to claim 32, Tass-2015 in combination with Tass-2013 teaches:
The apparatus in accordance with claim 29, [see rejection above]
further comprising an input unit configured to receive an input from a user indicating at least one of the shape of the activation group and the path along which the activation group migrates. [Tass 2013: 0268]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THEISEN whose telephone number is (571)272-8361.  The examiner can normally be reached on Monday - Friday (9am- 5:30pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC THEISEN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785